--------------------------------------------------------------------------------

Exhibit 10.1

TWELFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS TWELFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of November 28, 2018 is by and among CELADON GROUP, INC.
(the “Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H


A. Certain credit facilities have been provided to the Loan Parties pursuant to
that certain Amended and Restated Credit Agreement (as amended, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”)
dated as of December 12, 2014 by and among the Borrower, the Guarantors
identified therein, the Lenders identified therein and the Administrative Agent.


B. The Borrower has informed the Administrative Agent and the Lenders that it
intends to consummate one or more Qualifying Liquidity Events and use the
proceeds of such Qualifying Liquidity Events to repay certain Obligations.


C. The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement.


D. The Lenders have agreed to do so on the terms and conditions set forth in
this Amendment.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Defined Terms.  Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.


2. Estoppel, Acknowledgement and Reaffirmation.  The undersigned Loan Parties
hereby acknowledge and agree that, as of the date hereof, the Outstanding Amount
of the Committed Loans and L/C Obligations constitute valid and subsisting
obligations of such Loan Parties to the Lenders that are not subject to any
credits, offsets, defenses, claims, counterclaims or adjustments of any kind. 
The undersigned Loan Parties hereby acknowledge the Loan Parties’ obligations
under the respective Loan Documents to which they are party.  Each of the
undersigned Loan Parties hereby (i) acknowledges that it has granted Liens in
favor of the Administrative Agent pursuant to, and is a party to, the Collateral
Documents (including, with respect to certain Guarantors, pursuant to the
Joinder Agreements executed by such Guarantors); (ii) reaffirms that each of the
Liens created and granted in or pursuant to the Collateral Documents is valid
and subsisting as of the date hereof; (iii) agrees that such Liens shall
continue in effect as security for all Obligations; and (iv) agrees that this
Amendment shall in no manner impair or otherwise adversely affect such Liens.


3.  Audit Events.
 
(a)     The Administrative Agent and the Lenders hereby acknowledge and agree
that, until the earlier of (x) June 28, 2019 and (y) such time as the Borrower
has received a determination from its auditors that the financial statements of
the Borrower as delivered prior to the date hereof impacted by the Audit Events
(as defined in that certain Eighth Amendment to Credit Agreement dated as of
March 30, 2018 by and among the parties hereto), or as the same may be restated
as deemed necessary by its auditors, can be relied upon, notice of which shall
be provided to the Administrative Agent promptly and in any event within one (1)
Business Day:

--------------------------------------------------------------------------------



(i)       any representations and warranties as to preparation of financial
statements of the Borrower in accordance with GAAP made or deemed to be made by
the Loan Parties in connection with the delivery of (x) such financial
statements under Sections 6.01(a), 6.01(b), and 6.02(o) of the Credit Agreement
or (y) a Request for Credit Extension delivered under Section 4.02(c) of the
Credit Agreement, shall be deemed to be qualified in their entirety by reference
to and disclosure of the Audit Events, and no such representation or warranty
shall be deemed untrue solely as a result of the occurrence of the Audit Events;


(ii)     the delivery of annual financial statements for Borrower’s fiscal years
ended June 30, 2017 and 2018 that are not audited and not accompanied by a
report and opinion of an independent certified public accountant shall not, in
and of itself, constitute a failure to satisfy the requirements set forth in
Section 6.01(a) of the Credit Agreement; and


(iii)     the existence of the Audit Events shall not, in and of itself,
constitute a failure to satisfy the condition precedent set forth in Section
4.02(a) of the Credit Agreement.


(b)       Prior to June 28, 2019, the Loan Parties shall not make any Investment
pursuant to Section 7.02(e) or (f) of the Credit Agreement, except for the
following in an aggregate amount not to exceed $4,000,000 at any one time
outstanding: (i) payroll, settlement, and similar advances to employees, drivers
(including independent contractors), consultants or other service providers to
cover matters that are expected at the time of such advances ultimately to be
treated as expenses for accounting purposes; (ii) reasonable and customary
advances of relocation expenses to employees and repair expense to independent
contractors in the ordinary course of business; and (iii) advances to the
Borrower’s Mexican Subsidiaries in the ordinary course of business based on
accounts receivable generated by such Subsidiaries not to exceed $750,000 at any
one time outstanding.


4.      Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth below, the Credit Agreement is hereby amended as
follows:


(a)       Section 1.01 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and substituting the following therefor:
“Aggregate Commitments” means the Commitments of all Lenders.  The amount of the
Aggregate Commitments in effect (i) from the Twelfth Amendment Effective Date
through and including January 30, 2019 shall be $238,240,000; (ii) from January
31, 2019 through and including February 27, 2019 shall be $178,240,000; (iii)
from February 28, 2019 through and including March 30, 2019 shall be
$128,240,000 and (iv) from and after March 31, 2019 shall be $93,240,000, in
each case, as such amount may be reduced pursuant to this Agreement.


“Excluded Dispositions” means, collectively, any Disposition of the following
assets and the Loan Parties’ entry into one or more agreements with respect to
such Disposition:
Real property located at 1651 Old Greensboro Road, Kernersville, North Carolina
Real property located at 2499 McGaw Road, Obetz, Ohio
Real property located at 2847 East 600 South, Warren, Indiana
Refrigerated Trailers (as defined in the Tenth Amendment)

 
2

--------------------------------------------------------------------------------

 
“Fixed Charge Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period of twelve consecutive
months, and on a Pro Forma Basis (if applicable), the ratio of (a) the sum for
such period of (i) Adjusted EBITDAR, minus (ii) dividends and distributions to
shareholders of Borrower declared or paid, to (b) the sum for such period of (i)
interest expense, plus (ii) cash taxes, plus (iii) scheduled principal payments
of Indebtedness to the extent paid, plus (iv) Rent Expense to the extent paid.


“L/C Expiration Date” means March 2, 2020.


“Maturity Date” means June 28, 2019.


“Maximum Borrowing Amount” means (i) as of the Twelfth Amendment Effective Date,
an amount equal to $203,240,000; (ii) as of January 31, 2019, an amount equal to
$143,240,000 minus the amount by which the Maximum Borrowing Amount has been
reduced pursuant to Section 2.05 due to the Disposition permitted by Section
7.05(d)(ii) after the Twelfth Amendment Effective Date and prior to January 31,
2019; (iii) as of February 28, 2019, an amount equal to $93,240,000 minus the
amount by which the Maximum Borrowing Amount has been reduced pursuant to
Section 2.05 due to the Disposition permitted by Section 7.05(d)(ii) after the
Twelfth Amendment Effective Date and prior to February 28, 2019 and (iv) as of
March 31, 2019, an amount equal to $58,240,000 minus the amount by which the
Maximum Borrowing Amount has been reduced pursuant to Section 2.05 due to the
Disposition permitted by Section 7.05(d)(ii) after the Twelfth Amendment
Effective Date and prior to March 31, 2019, in each case, as such amount may be
subsequently reduced from time to time pursuant to Section 2.05 or increased up
to an amount not to exceed the Aggregate Commitments with the written consent of
the Required Lenders.


“Maximum Outstanding Amount” means (i) as of the Twelfth Amendment Effective
Date, an amount equal to $238,240,000; (ii) as of January 31, 2019, an amount
equal to $178,240,000 minus the amount by which the Maximum Outstanding Amount
has been reduced pursuant to Section 2.05 due to the Disposition permitted by
Section 7.05(d)(ii) after the Twelfth Amendment Effective Date and prior to
January 31, 2019; (iii) as of February 28, 2019, an amount equal to $128,240,000
minus the amount by which the Maximum Outstanding Amount has been reduced
pursuant to Section 2.05 due to the Disposition permitted by Section 7.05(d)(ii)
after the Twelfth Amendment Effective Date and prior to February 28, 2019 and
(iv) as of March 31, 2019, an amount equal to $93,240,000 minus the amount by
which the Maximum Outstanding Amount has been reduced pursuant to Section 2.05
due to the Disposition permitted by Section 7.05(d)(ii) after the Twelfth
Amendment Effective Date and prior to March 31, 2019, in each case, as such
amount may be subsequently reduced from time to time pursuant to Section 2.05 or
increased up to an amount not to exceed the Aggregate Commitments with the
written consent of the Required Lenders.


(b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions to such section in the appropriate alphabetical order:
3

--------------------------------------------------------------------------------

“Twelfth Amendment” means that certain Twelfth Amendment to Amended and Restated
Credit Agreement, dated as of the Twelfth Amendment Effective Date, by and among
the Loan Parties (excluding the Mexican Loan Parties), the Administrative Agent
and the Lenders.
“Twelfth Amendment Budget” shall mean the consolidated forecast of cash flows
for the Borrower and its Subsidiaries for the thirteen (13) weeks immediately
following the Twelfth Amendment Effective Date, delivered to the Administrative
Agent on or prior to the Twelfth Amendment Effective Date.
“Twelfth Amendment Effective Date” means November 28, 2018.
(c)       The definition of “Minimum Collateral Amount” in Section 1.01 of
Credit Agreement is hereby amended by (i) replacing each occurrence of the
amount “105%” in such definition with the amount “110%” (ii) replacing the words
“provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii)” in clause (ii) of such
definition with the words “provisions of Sections 2.14(a), 2.15(a)(i),
2.15(a)(ii), 2.15(a)(iii) or 6.26”.
(d)       The definition of “Total Assets” in Section 1.01 of Credit Agreement
is hereby amended by replacing the amount “$85,000,000” in such definition with
the amount “$93,000,000”.
(e)        Section 2.02(a) of the Credit Agreement is hereby amended by
replacing the time “11:00 am” in such section with the time “1:00 pm”.
(f)         Section 2.02(b) of the Credit Agreement is hereby amended by
replacing the time “1:00 pm” in such section with the time “2:30 pm”.
(g)        Section 2.03(a)(i)(1) of the Credit Agreement is hereby amended by
replacing the words “until the L/C Expiration Date” in such section with the
words “until the Maturity Date”.
(h)        Section 2.03(i) of the Credit Agreement is hereby amended by adding
the following sentence to the end of such section:
 Notwithstanding anything to the contrary contained in this Agreement (except
for the provisions of Section 2.08(b)), from and after March 1, 2019, the
Applicable Rate with respect to Letters of Credit shall be 8.00% per annum.
(i)         Section 2.05(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f) If for any reason, at any time, the ratio of (a) Total Assets as set forth
in the Asset Coverage Ratio Certificate most recently delivered pursuant to
Section 6.02(h) to (b) Total Outstandings is less than 1.0 to 1.0 at any time,
the Borrower shall on the next Business Day prepay Loans and/or Cash
Collateralize the Dollar Equivalent of the L/C Obligations in the aggregate
amount necessary to reduce the Total Outstandings to an amount that would comply
with the applicable foregoing ratio, without a corresponding reduction of the
Aggregate Commitments, the Maximum Outstanding Amount or the Maximum Borrowing
Amount.
4

--------------------------------------------------------------------------------

(j)        Section 2.08(d) of the Credit Agreement is hereby amended by
inserting the words “(except for the provisions of Section 2.08(b))” immediately
after the words “Notwithstanding anything to the contrary set forth in this
Agreement”.
(k)       Section 2.09(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
(b)           [Reserved].
(l)         Section 4.02(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)            After giving effect to the proposed Credit Extension, the ratio
of (a) Total Assets as set forth in the Asset Coverage Ratio Certificate most
recently delivered pursuant to Section 6.02(h) to (b) Total Outstandings shall
not be less than 1.0 to 1.0.
(m)       Sections 6.02(j) and (k) of the Credit Agreement are hereby amended
and restated to read as follows:
(j)             prior to 4:00 pm Eastern time on the third Business Day of each
calendar week, (1) a consolidated forecast of cash flows for the Borrower and
its Subsidiaries for the thirteen (13) weeks following each such delivery date,
in form and detail satisfactory to the Administrative Agent and (2) a schedule
of professional fee obligations of the Borrower and its Subsidiaries that have
been invoiced to date detailed by firm and including the amount owed to such
firm and the timing and amount of projected payments to such firm for the period
included in such forecast;
(k)            prior to 4:00 pm Eastern time on the third Business Day of each
calendar week, (1) a report reconciling actual cash flows for the Borrower and
its Subsidiaries with (i) the previously-delivered weekly forecast and (ii) the
Twelfth Amendment Budget and (2) a report listing (i) all Vehicles, excluding
Lien Prohibited Vehicles, for which Lien Vehicle Documentation has not been
delivered to the Administrative Agent’s designee as of the end of the preceding
calendar week and (ii) all Vehicles for which Lien Vehicle Documentation has
been delivered to the Administrative Agent’s designee during the preceding
calendar week for the purpose of satisfying the requirements of Section 6.17;
(n)       Section 6.02 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (dd), (ii) replacing the period at the end
of clause (ee) with a semicolon and (iii) adding the following new clauses (ff)
and (gg) to such section:
(ff)           on or before March 31, 2019, a certificate signed by a
Responsible Officer of the Borrower confirming that the Borrower has executed
one or more letters of intent and paid the necessary due diligence or similar
upfront fees required thereunder in connection with a prospective transaction or
transactions, the closing of which would enable the Borrower to repay in full
all Obligations under the Loan Documents on or before the Maturity Date; and
(gg)         promptly upon the request of any Lender, (x) copies of any letters
of intent, term sheets or other documents executed in connection with potential
Qualifying Liquidity Event transactions and (y) updates on the status of any
such transactions.
5

--------------------------------------------------------------------------------

(o)       Sections 6.12(a), (b), (c) and (d) of the Credit Agreement is hereby
amended and restated in its entirety as follows:
6.12         Financial Covenants.
(a) Lease-Adjusted Total Debt To EBITDAR Ratio.  Maintain on a consolidated
basis a Lease-Adjusted Total Debt to EBITDAR Ratio not greater than the ratio
opposite the applicable testing date set forth in the table below:
Testing Date
 
Maximum Lease-Adjusted
Total Debt to EBITDAR
Ratio
June 30, 2018
6.09:1.00
July 31, 2018
5.91:1.00
August 31, 2018
5.61:1.00
September 30, 2018
5.19:1.00
October 31, 2018
4.86:1.00
November 30, 2018
4.61:1.00
December 31, 2018
4.61:1.00
January 31, 2019
3.39:1.00
February 28, 2019
2.95:1.00
March 31, 2019
3.14:1.00
April 30, 2019
3.24:1.00
May 31, 2019
3.48:1.00



(b) Fixed Charge Coverage Ratio.  Maintain on a consolidated basis a Fixed
Charge Coverage Ratio not less than the ratio opposite the applicable testing
date set forth in the table below:
Testing Date
 
Minimum Fixed Charge Coverage Ratio
June 30, 2018
0.90:1.00
July 31, 2018
0.95:1.00
August 31, 2018
1.00:1.00
September 30, 2018
1.00:1.00
October 31, 2018
1.00:1.00
November 30, 2018
1.00:1.00
December 31, 2018
1.00:1.00
January 31, 2019
1.00:1.00
February 28, 2019
1.00:1.00
March 31, 2019
1.00:1.00
April 30, 2019
1.00:1.00
May 31, 2019
1.00:1.00



(c) Asset Coverage Ratio.  Not permit the Asset Coverage Ratio to be less than
1.0 to 1.0 as of the last Business Day of any calendar week.
6

--------------------------------------------------------------------------------

(d) Maximum Disbursements.  Not permit the aggregate amount of Disbursements of
the Loan Parties to exceed the amount opposite the applicable period set forth
in the table below:
Period
 
Maximum Disbursements
July 1, 2018 through and
including July 28, 2018
$97,100,000
July 29, 2018 through and
including September 1, 2018
$113,500,000
September 2, 2018 through and
including September 29, 2018
$73,900,000
September 30, 2018 through and
including November 3, 2018
$117,500,000
November 4, 2018 through and
including December 1, 2018
$82,700,000
December 2, 2018 through and
including December 29, 2018
$78,557,000
December 30, 2018 through and
including January 26, 2019
$77,858,000
January 27, 2019 through and
including March 2, 2019
$79,092,000
March 3, 2019 through and
including March 30, 2019
$47,726,000
March 31, 2019 through and
including April 27, 2019
$48,690,000
April 28, 2019 through and
including June 1, 2019
$67,612,000
June 2, 2019 through and
including June 29, 2019
$48,729,000



(p)         The last sentence of Section 6.17 of the Credit Agreement is hereby
amended and restated in its entirety as follows:


Notwithstanding the foregoing, the Loan Parties shall not be required to comply
with the requirements of this Section 6.17 with respect to any Vehicle for which
the applicable Lien Vehicle Documentation has been, as of the Eleventh Amendment
Effective Date, lost or destroyed or otherwise is not in the possession or
control of the Loan Parties so long as the aggregate net orderly liquidation
value of such Vehicles does not exceed $3,000,000; provided that the net book
value (if any) of any such Vehicle shall be excluded from the calculation of
Total Assets.


(q)          A new Section 6.26 is hereby added to the Credit Agreement to read
as follows:
6.26       Letters of Credit.  Without limiting the Loan  Parties’ obligations
under Section 2.14(a), upon the earlier of (i) the Maturity Date or (ii)
repayment in full of all Obligations (other than L/C Obligations and, to the
extent constituting Obligations, (i) any Banking Services Obligations and (ii)
any obligations under any Swap Contract), the Loan Parties shall either (x) Cash
Collateralize the Dollar Equivalent of the L/C Obligations (in an amount equal
to the Minimum Collateral Amount with respect thereto) or (y) obtain replacement
letters of credit or take such other actions that would permit the termination
of the L/C Obligations in a manner satisfactory to the L/C Issuer, the
Administrative Agent and each Lender.
7

--------------------------------------------------------------------------------



(r)            Section 7.05(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


(d)             (i) Dispositions of trucks, truck-tractors, trailers and
semi-trailers in the ordinary course of business while there exists no Event of
Default so long as the net book value of all assets Disposed of in any fiscal
year does not exceed 15% of the net book value of the consolidated assets of the
Loan Parties as of the last day of the preceding fiscal year and (ii) the
Disposition of the real property located at 6299 W. CR 300, South Greenfield,
Indiana so long as such Disposition is made to an unaffiliated third party
pursuant to an arms-length transaction; and


(s)            Schedule 2.01 of the Credit Agreement is hereby amended and
restated in its entirety in the form attached hereto as Schedule 2.01.


5.             Twelfth Amendment Fee.  The Borrower shall pay to the
Administrative Agent, for the ratable benefit of each Lender, an amendment fee
in an amount equal to four percent (4.0%) of the Aggregate Commitments as of the
date of, and after giving effect to, this Amendment (the “Twelfth Amendment
Fee”), which Twelfth Amendment Fee shall be fully earned and non-refundable as
of the Twelfth Amendment Effective Date; provided, that (i) if all Obligations
under the Loan Documents are repaid in full on or before January 31, 2019, an
amount equal to 100% of the Twelfth Amendment Fee shall be forgiven by the
Lenders, (ii) if all Obligations under the Loan Documents are repaid in full on
or before February 28, 2019, an amount equal to 87.5% of the Twelfth Amendment
Fee shall be forgiven by the Lenders and (iii) if all Obligations under the Loan
Documents are repaid in full on or before March 29, 2019, an amount equal to 75%
of the Twelfth Amendment Fee shall be forgiven by the Lenders.  Subject to the
foregoing, the Twelfth Amendment Fee shall be due and payable as follows: (x) an
amount equal to 40% of the Twelfth Amendment Fee shall be due and payable on
April 1, 2019; (y) an amount equal to 30% of the Twelfth Amendment Fee shall be
due and payable on May 1, 2019 and (z) the remainder of the Twelfth Amendment
Fee shall be due and payable on June 3, 2019; provided, that the entire amount
of the Twelfth Amendment Fee shall be automatically due and payable upon the
earlier to occur of acceleration of the Obligations under the Loan Documents or,
subject to the proviso in the first sentence of this Section 5, repayment in
full of all Obligations under the Loan Documents.


6.              Acknowledgment of Dissolution.  The undersigned Loan Parties
hereby confirm that The American Franchising Group LLC, an Indiana limited
liability company (“AFG”), has been administratively dissolved by the state of
Indiana as permitted under Section 5 of the Eleventh Amendment and that AFG has
no material assets or operations.  The parties hereto acknowledge and agree that
(i) once AFG is fully dissolved and ceases to exist, it will automatically cease
to be a Loan Party and (ii) AFG’s execution, delivery, and performance of this
Amendment is necessary to wind up and liquidate its business and affairs.


7.              Conditions Precedent.  This Amendment shall become effective as
of the date hereof upon the satisfaction (or waiver by the Administrative Agent)
of the following conditions precedent:


(a)            receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Guarantors (excluding the Mexican
Loan Parties), each Lender and the Administrative Agent;


(b)            receipt by the Administrative Agent of an updated organizational
chart of the Loan Parties and each of their respective Subsidiaries giving
effect to (i) the Borrower’s Disposition of its interest in 19th Capital Group,
LLC and (ii) the dissolution of subsidiaries permitted under Section 5 of the
Eleventh Amendment;
8

--------------------------------------------------------------------------------



(c)            receipt by the Administrative Agent of (i) a consolidated
forecast of cash flows for the Borrower and its Subsidiaries for the thirteen
(13) weeks immediately following the Twelfth Amendment Effective Date, in form
and detail reasonably satisfactory to the Lenders and (ii) a schedule of
professional fee obligations of the Borrower and its Subsidiaries that have been
invoiced to date detailed by firm and including the amount owed to such firm and
the timing and amount of projected payments to such firm, for the period
included in such forecast;


(d)            receipt by the Administrative Agent of opinions of legal counsel
to the Borrower in form and substance reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent and each Lender,
dated as of the date hereof; and


(e)             receipt by the Administrative Agent of a certificate of each
Loan Party (excluding the Mexican Loan Parties) dated as of the date hereof
signed by a Responsible Officer of such Loan Party (A) certifying and attaching
resolutions adopted by the board of directors or equivalent governing body of
such Loan Party approving this Amendment and (B) in the case of the Borrower,
certifying that, after giving effect to this Amendment, (1) the representations
and warranties of each Loan Party contained in Article V of the Credit Agreement
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, in each case, other than with respect to the Audit Events, and (2) no
Default exists after giving effect to this Amendment.


8.             Payment of Fees and Expenses.  Without limiting the Loan Parties’
obligations under Section 10.04 of the Credit Agreement, the Borrower shall,
promptly, and in any event within 5 Business Days of demand therefor, reimburse
(i) the Administrative Agent for all fees and expenses of the Administrative
Agent (including without limitation, all fees and expenses of US, Mexican and
Canadian counsel to the Administrative Agent and financial advisors to the
Administrative Agent and all appraisal, inspection and other costs incurred by
the Administrative Agent) and (ii) each Lender for all reasonable out-of-pocket
travel expenses of, and fees and expenses of counsel to, such Lender, in each
case, incurred in connection with the Loan Documents, including without
limitation this Amendment.


9.             Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Amendment, each of the undersigned Loan
Parties hereby releases and forever discharges the Administrative Agent, the
Lenders and each of the Administrative Agent’s and the Lenders’ predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents or any of the negotiations, activities,
events or circumstances arising out of or related to the Loan Documents through
the date of this Amendment, whether arising at law or in equity, whether known
or unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which any of the undersigned Loan Parties may have or claim
to have against any entity or other Person within the Lender Group.


10.           Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.
9

--------------------------------------------------------------------------------



11.           Representations and Warranties; No Default.  Each undersigned Loan
Party represents and warrants to the Administrative Agent and each Lender that
(a) any forecasts of cash flows and other projections delivered to the
Administrative Agent or any Lender prior to the Twelfth Amendment Effective Date
reflect the Borrower’s good faith estimate of the matters described therein, (b)
the representations and warranties of each undersigned Loan Party contained in
Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, in each case, other than with
respect to the Audit Events, and (c) after giving effect to this Amendment, no
Default exists, including without limitation any Default under Section 8.01(e)
of the Credit Agreement.


12.            No Other Changes.  Except as modified hereby, all of the terms
and provisions of the Loan Documents shall remain in full force and effect.


13.            Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.


14.            Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
15.            Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Indiana.


[SIGNATURE PAGES FOLLOW]
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.


BORROWER:
CELADON GROUP, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
           
GUARANTORS:
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY EQUIPMENT LEASING, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON E-COMMERCE, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer









--------------------------------------------------------------------------------

GUARANTORS:
A&S SERVICES GROUP, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
OSBORN TRANSPORTATION, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON CANADIAN HOLDINGS, LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
HYNDMAN TRANSPORT LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
BEE LINE, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary






--------------------------------------------------------------------------------

GUARANTORS:
BUCKLER TRANSPORT, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON DRIVING ACADEMY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON REALTY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
DISTRIBUTION, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
EAGLE LOGISTICS SERVICES INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer




--------------------------------------------------------------------------------

GUARANTORS:
QUALITY COMPANIES LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
TAYLOR EXPRESS, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary




--------------------------------------------------------------------------------

GUARANTORS:
THE AMERICAN FRANCHISING GROUP LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
A&S REAL ESTATE HOLDINGS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER LOGISTICS, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
HUNT VALLEY EQUIPMENT CO., LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
J. DAVID BUCKLER, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY INSURANCE LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

 

--------------------------------------------------------------------------------

GUARANTORS:
VORBAS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
A&S KINARD LOGISTICS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER DISTRIBUTION CENTER, L.P.
        By: J. David Buckler, Inc., its general partner        
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
     
LENDERS:
BANK OF AMERICA, N.A., as a Lender
             
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
             
WELLS FARGO BANK, N.A., as a Lender
             
By:
/s/ Troy F Jefferson
 
Name:
Troy F Jefferson
 
Title:
Senior Vice President
             
CITIZENS BANK, N.A., as a Lender
             
By:
/s/ Gregory R.D. Clark
 
Name:
Gregory R.D. Clark
 
Title:
Executive Vice President








--------------------------------------------------------------------------------

Schedule 2.01




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable Percentage
     
Bank of America, N.A.
$99,266,666.75
41.6666667%
     
Wells Fargo Bank, N.A.
$99,266,666.75
41.6666667%
      Citizens Bank, N.A.  $39,706,666.50 16.6666666%      
Total
$238,240,000.00
100.00%


 

Back to Form 8-K [form8k.htm]